
	
		II
		110th CONGRESS
		1st Session
		S. 2101
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2007
			Mr. Bingaman (for
			 himself, Mr. Kerry,
			 Mr. Salazar, and
			 Ms. Stabenow) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security Act to assist
		  low-income Medicare beneficiaries by improving eligibility and services under
		  the Medicare Savings Program, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Medicare Savings Program
			 Improvement Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. References to Medicare Savings Program.
					Sec. 3. Increase in income levels for eligibility.
					Sec. 4. Elimination of application of estate recovery for
				Medicare Savings Program beneficiaries.
					Sec. 5. Modification of asset test.
					Sec. 6. Eligibility for other programs.
					Sec. 7. Effective date of MSP benefits.
					Sec. 8. Expediting eligibility under the Medicare Savings
				Program.
					Sec. 9. Treatment of qualified medicare beneficiaries,
				specified low-income medicare beneficiaries, and other dual eligibles as
				Medicare beneficiaries.
					Sec. 10. Medicaid treatment of certain medicare
				providers.
					Sec. 11. Monitoring and enforcement of limitation on
				beneficiary liability.
					Sec. 12. State provision of medical assistance to dual
				eligibles in MA plans.
				
			2.References to
			 Medicare Savings ProgramThe
			 low-income assistance programs for Medicare beneficiaries under the Medicaid
			 program under title XIX of the Social Security Act now popularly referred to
			 the QMB and SLMB programs are to be known as the
			 Medicare Savings Program.
		3.Increase in
			 income levels for eligibility
			(a)Increase to 135
			 percent of FPL for qualified Medicare beneficiaries
				(1)In
			 generalSection 1905(p)(2) of the Social Security Act (42 U.S.C.
			 1396d(p)(2)) is amended—
					(A)in subparagraph
			 (A), by striking 100 percent and inserting 135
			 percent;
					(B)in subparagraph
			 (B)—
						(i)by
			 striking and at the end of clause (ii);
						(ii)by
			 striking the period at the end of clause (iii) and inserting ,
			 and; and
						(iii)by
			 adding at the end the following:
							
								(iv)January 1, 2008, is 135
				percent.
								;
				and
						(C)in subparagraph
			 (C)—
						(i)by
			 striking and at the end of clause (iii);
						(ii)by
			 striking the period at the end of clause (iv) and inserting ,
			 and; and
						(iii)by
			 adding at the end the following:
							
								(v)January 1, 2008, is 135
				percent.
								.
						(2)Application of
			 income test based on family sizeSection 1905(p)(2)(A) of such Act (42
			 U.S.C. 1396d(p)(2)(A)) is amended by adding at the end the following:
			 For purposes of this subparagraph, family size means the applicant, the
			 spouse (if any) of the applicant if living in the same household as the
			 applicant, and the number of individuals who are related to the applicant (or
			 applicants), who are living in the same household as the applicant (or
			 applicants), and who are dependent on the applicant (or the applicant's spouse)
			 for at least one-half of their financial support..
				(3)Not counting
			 in-kind support and maintenance as incomeSection 1905(p)(2)(D)
			 of such Act (42
			 U.S.C. 1396d(p)(2)(D)) is amended by adding at the end the
			 following new clause:
					
						(iii)In determining income under this
				subsection, support and maintenance furnished in kind shall not be counted as
				income.
						.
				(b)Expansion of
			 specified low-income Medicare beneficiary (SLMB) program
				(1)Eligibility of
			 individuals with incomes below 150 percent of FPLSection
			 1902(a)(10)(E) of the Social Security Act (42 U.S.C. 1396b(a)(10)(E)) is
			 amended—
					(A)by adding
			 and at the end of clause (ii);
					(B)in clause
			 (iii)—
						(i)by
			 striking and 120 percent in 1995 and years thereafter and
			 inserting , or 120 percent in 1995 and any succeeding year before 2008,
			 or 150 percent beginning in 2008; and
						(ii)by
			 striking and at the end; and
						(C)by striking clause
			 (iv).
					(2)Providing 100
			 percent Federal financingThe third sentence of section 1905(b)
			 of such Act (42
			 U.S.C. 1396d(b)) is amended by inserting before the period at
			 the end the following: and with respect to medical assistance for
			 medicare cost-sharing provided under section
			 1902(a)(10)(E)(iii).
				(3)ReferencesSection
			 1905(p)(1) of such Act (42 U.S.C. 1396d(p)(1)) is amended
			 by adding at and below subparagraph (C) the following: The term
			 specified low-income medicare beneficiary means an individual
			 described in section 1902(a)(10)(E)(iii)..
				(c)Effective
			 date
				(1)Except as provided
			 in paragraph (2), the amendments made by this section shall take effect on
			 January 1, 2008, and, with respect to title XIX of the Social Security Act,
			 shall apply to calendar quarters beginning on or after January 1, 2008.
				(2)In the case of a
			 State plan for medical assistance under title XIX of the Social Security Act
			 which the Secretary of Health and Human Services determines requires State
			 legislation (other than legislation appropriating funds) in order for the plan
			 to meet the additional requirements imposed by the amendments made by this
			 section, the State plan shall not be regarded as failing to comply with the
			 requirements of such title solely on the basis of its failure to meet these
			 additional requirements before the first day of the first calendar quarter
			 beginning after the close of the first regular session of the State legislature
			 that begins after the date of the enactment of this Act. For purposes of the
			 previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of such session shall be deemed to be a separate regular
			 session of the State legislature.
				4.Elimination of
			 application of estate recovery for Medicare Savings Program
			 beneficiaries
			(a)In
			 generalSection 1917(b)(1)(B)(ii) of the
			 Social Security Act (42 U.S.C.
			 1396p(b)(1)(B)(ii)) is amended by inserting (but not including medical
			 assistance for medicare cost-sharing or for benefits described in section
			 1902(a)(10)(E)) before the period at the end.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to actions
			 commencing on or after January 1, 2008.
			5.Modification of
			 asset test
			(a)For
			 QMBsSection 1905(p) of the Social Security Act (42 U.S.C.
			 1396d(p)) is amended—
				(1)in paragraph (1),
			 by amending subparagraph (C) to read as follows:
					
						(C)whose resources (as determined under
				section 1613 for purposes of the supplemental income security program, except
				as provided in paragraph (6)(C)) do not exceed the amount described in
				paragraph
				(6)(A).
						;
				(2)by redesignating
			 paragraph (6) as paragraph (7); and
				(3)by inserting after
			 paragraph (5) the following:
					
						(6)(A)The resource level
				specified in this subparagraph for—
								(i)for 2008 is six times the maximum amount of
				resources that an individual may have and obtain benefits under the
				supplemental security income program under title XVI; or
								(ii)for a subsequent year is the resource
				level specified in this subparagraph for the previous year increased by the
				annual percentage increase in the consumer price index (all items; U.S. city
				average) as of September of such previous year.
								Any dollar
				amount established under clause (ii) that is not a multiple of $10 shall be
				rounded to the nearest multiple of $10.(B)In determining the resources of an
				individual (and their eligible spouse, if any) under section 1613 for purposes
				of paragraph (1)(C) (relating to qualified medicare beneficiaries) or section
				1902(a)(10)(E)(iii) (relating to individuals popularly known as specified
				low-income medicare beneficiaries), the following additional exclusions shall
				apply—
								(i)No part of the value of any life
				insurance policy shall be taken into account.
								(ii)No balance in any pension or retirement
				plan or account shall be taken into
				account.
								.
				(b)For
			 SLMBs
				(1)Permitting
			 greater assetsSection 1902(a)(10)(E)(iii) of such Act (42 U.S.C.
			 1396b(a)(10)(E)(iii)) is amended by inserting before the semicolon the
			 following: or but for the fact that their resources exceed the resource
			 level specified in section 1905(p)(6)(A) but does not exceed the resource level
			 specified in section 1905(p)(6)(B).
				(2)Higher resource
			 level specifiedSection 1905(p)(6) of such Act, as inserted by
			 subsection (a)(3), is amended by inserting after subparagraph (A) the following
			 new subparagraph:
					
						(B)The resource level specified in this
				subparagraph for—
							(i)for 2008, is $27,500 (or $55,000 in
				the case of the combined value of the individual’s assets or resources and the
				assets or resources of the individual’s spouse); and
							(ii)for a subsequent year is the
				applicable resource level specified in this subparagraph for the previous year
				increased by the annual percentage increase in the consumer price index (all
				items; U.S. city average) as of September of such previous year.
							Any
				dollar amount established under clause (ii) that is not a multiple of $10 shall
				be rounded to the nearest multiple of
				$10..
				(c)Effective
			 date
				(1)Except as provided
			 in paragraph (2), the amendments made by this section shall apply to calendar
			 quarters beginning on or after January 1, 2008.
				(2)In the case of a
			 State plan for medical assistance under title XIX of the Social Security Act
			 which the Secretary of Health and Human Services determines requires State
			 legislation (other than legislation appropriating funds) in order for the plan
			 to meet the additional requirements imposed by the amendments made by this
			 section, the State plan shall not be regarded as failing to comply with the
			 requirements of such title solely on the basis of its failure to meet these
			 additional requirements before the first day of the first calendar quarter
			 beginning after the close of the first regular session of the State legislature
			 that begins after the date of the enactment of this Act. For purposes of the
			 previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of such session shall be deemed to be a separate regular
			 session of the State legislature.
				6.Eligibility for
			 other programs
			(a)In
			 generalSection 1905(p) of the Social Security Act (42 U.S.C.
			 1396d(p)), as amended by section 4(a), is amended—
				(1)by
			 redesignating paragraph (7) as paragraph (8); and
				(2)by inserting after
			 paragraph (6) the following new paragraph:
					
						(7)Medical assistance for some or all medicare
				cost-sharing under this title shall not be treated as benefits or otherwise
				taken into account in determining an individual’s eligibility for, or the
				amount of benefits under, any other Federal
				program.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 eligibility for benefits on or after January 1, 2008.
			7.Effective date of
			 MSP benefits
			(a)Providing for 3
			 Months retroactive eligibility
				(1)In
			 generalSection 1905(a) of the Social Security Act (42 U.S.C.
			 1396d(a)) is amended, in the matter preceding paragraph (1), by striking
			 described in subsection (p)(1), if provided after the month and
			 inserting described in subsection (p)(1) or a specified low-income
			 medicare beneficiary described in section 1902(a)(10)(E)(iii), if provided in
			 or after the third month before the month in which the individual expresses an
			 interest in applying to become such a beneficiary, as determined in the manner
			 provided for assistance under section 1860D–14.
				(2)Conforming
			 amendments(A)The first sentence of
			 section 1902(e)(8) of such Act (42 U.S.C. 1396a(e)(8)), as amended
			 by section 4(c)(2), is amended by striking (8) and the first
			 sentence.
					(B)Section 1848(g)(3) of such Act (42
			 U.S.C. 1395w–4(g)(3)) is amended by adding at the end the following new
			 subparagraph:
						
							(C)Treatment of
				retroactive eligibilityIn the case of an individual who is
				determined to be eligible for medical assistance described in subparagraph (A)
				retroactively, the Secretary shall provide a process whereby claims which are
				submitted for services furnished during the period of retroactive eligibility
				and during a month in which the individual otherwise would have been eligible
				for such assistance and which were not submitted in accordance with such
				subparagraph are resubmitted and re-processed in accordance with such
				subparagraph.
							.
					(b)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2008, but shall not result in eligibility for benefits for medicare
			 cost-sharing for months before January 2008.
			8.Expediting
			 eligibility under the Medicare Savings Program
			(a)Increasing
			 eligibility through the Social Security office
				(1)In
			 generalTitle XVIII of the Social Security Act is amended by
			 inserting after section 1808 the following new section:
					
						1809.Expedited enrollment under the medicare savings program
		  through social security offices(a)In
				generalThe Secretary shall provide, in cooperation with the
				Commissioner of Social Security, for an expedited process under this section
				for individuals to apply and qualify for benefits under the Medicare Savings
				Program. For purposes of this section, the term Medicare Savings
				Program means medical assistance for medicare cost-sharing (as defined
				in section 1905(p)(3)) for qualified medicare beneficiaries and specified
				low-income medicare beneficiaries under title XIX.
							(b)ProcessThe
				process shall be consistent with the following:
								(1)Coordination
				with social security and medicare enrollment processThe
				application shall be part of the process for applying for benefits under title
				II and this title.
								(2)Simplified
				application processThe application may be made over the
				Internet, by telephone, or by mail, without the need for an interview in person
				by the applicant or a representative of the applicant.
								(3)Contents of
				applicationThe application shall contain a description (in
				English, Spanish and other languages determined appropriate by the Secretary)
				of the availability of and the requirements for obtaining benefits under the
				Medicare Savings Program.
								(4)TrainingEmployees
				of the Social Security office involved shall be trained to assist individuals
				completing such applications.
								(5)Self-certification
				and verificationIn
				determining whether an individual is eligible for benefits under the Medicare
				Savings Program, the Secretary shall permit individuals to qualify on the basis
				of self certifications of income and resources meeting applicable standards
				without the need to provide additional documentation. The Secretary shall
				verify that information provided in the application is correct.
								(6)Transmittal of
				application
									(A)Eligible
				applicantsIn the case of an applicant determined by the Social
				Security office to be eligible for benefits under the Medicare Savings Program
				based on income and resources meeting the standards otherwise applicable, the
				office shall transmit to the applicable State Medicaid office the application
				so that the applicant can be enrolled within 30 days based on the information
				collected by the office.
									(B)Use of
				electronic transfer systemNot later than two years after the date of
				implementation of improvements of the electronic data transfer system under
				section 8(c) of the Medicare Savings Program Improvement Act of 2007, the
				process under this paragraph shall use the such system for information
				transmittal.
									(C)Ineligible
				applicantsIn the case of other applicants whose income and
				resources do not meet such standards, the Social Security office shall transmit
				to the applicable State Medicaid office the application so that the application
				may be considered under State standards that may be more generous than the
				standards otherwise generally applicable.
									The
				process under this subsection shall be established and implemented one year
				after the date of the enactment of this section.(c)Distribution of
				application formThe Secretary shall distribute the application
				form used under subsection (b) to any organization that requests them,
				including entities receiving grants from the Secretary for programs designed to
				provide services to individuals 65 years of age or older and people with
				disabilities. The Commissioner of Social Security shall make such forms
				available at local offices of the Social Security Administration.
							(d)State response
				and application process
								(1)In
				generalIn the case of an application transmitted under
				subsection (b)(6), the State agency responsible for determinations of
				eligibility for benefits under the State’s Medicare Savings Program—
									(A)shall make a
				determination on the application within 30 days of the date of its receipt;
				and
									(B)shall notify the
				applicant of the determination within 10 days after it is made.
									(2)Use of
				simplified application processIn the case of an application
				other than an application transmitted under subsection (b)(6), a State plan
				under title XIX shall provide that an application for benefits under the
				Medicare Savings Program may be made over the Internet, by telephone, or by
				mail, without the need for an interview in person by the applicant or a
				representative of the applicant.
								(e)Expedited
				application and eligibility process
								(1)Expedited
				process
									(A)In
				generalAs part of the
				expedited process for obtaining benefits under the Medicare Savings Program,
				the Secretary shall through a request to the Secretary of the Treasury to
				obtain information sufficient to identify whether the individual involved is
				likely eligible for such benefits based on such information and the type of
				assistance under the Medicare Savings Program for which they would qualify
				based on such information. Such process shall be conducted in cooperation with
				the Commissioner of Social Security.
									(B)Opt in for newly
				eligible individualsNot
				later than 60 days after the date of the enactment of this subsection, the
				Secretary shall ensure that, as part of the Medicare enrollment process,
				enrolling individuals—
										(i)receive
				information describing the Medicare Savings Program provided under this
				section; and
										(ii)are provided the
				opportunity to opt-in to the expedited process described in this subsection by
				requesting that the Commissioner of Social Security screen the individual
				involved for eligibility for the Medicare Savings Program through a request to
				the Secretary of the Treasury under section 6103(l)(21) of the Internal Revenue
				Code of 1986.
										(C)Transition for
				currently eligible individualsIn the case of any Medicare Savings Program
				eligible individual to which subparagraph (B) did not apply at the time of such
				individual's enrollment, the Secretary shall, not later than 60 days after the
				date of the implementation of subparagraph (B), request that the Commissioner
				of Social Security screen such individual for eligibility for the Medicare
				Savings Program provided under this section through a request to the Secretary
				of the Treasury under section 6103(l)(21) of the Internal Revenue Code of
				1986.
									(2)Notification of
				potentially eligible individualsUnder such process, in the case of each
				individual identified under paragraph (1) who has not otherwise applied for, or
				been determined eligible for, benefits under the Medicare Savings Program (or
				who has applied for and been determined ineligible for such benefits based only
				on standards in effect before January 1, 2008), the Secretary shall send them a
				letter (using basic, uncomplicated language) containing the following:
									(A)EligibilityA
				statement that, based on the information obtained under process under this
				section, the individual is likely eligible for benefits under the Medicare
				Savings Program.
									(B)Amount of
				assistanceA description of the amount of assistance under such
				program for which the individual would likely be eligible based on such
				information.
									(C)AttestationA
				one-page application form that provides for a signed attestation, under penalty
				of law, as to the amount of income and assets of the individual and constitutes
				an application for the benefits under the Medicare Savings Program. Such
				form—
										(i)shall not require
				the submittal of additional documentation regarding income or assets;
				and
										(ii)shall allow for
				the specification of a language (other than English) that is preferred by the
				individual for subsequent communications with respect to the individual under
				this title and title XIX.
										(D)Information on
				Outreach groupsInformation on how the individual may contact the
				a State outreach effort or other groups that receive grants from the Secretary
				to conduct outreach to individuals to receive benefits under the Medicare
				Savings Program.
									(3)Follow-up
				communicationsIf the
				individual does not respond to the letter described in paragraph (2) by
				completing an attestation described in paragraph (2)(C) or declining to do so,
				the Secretary shall make additional attempts to contact the individual to
				obtain such an affirmative response.
								(4)Hold-harmlessUnder
				such process, if an individual in good faith and in the absence of fraud
				executes an attestation described in paragraph (2)(C) and is provided benefits
				under the Medicare Savings Program on the basis of such attestation, if the
				individual is subsequently found not eligible for such benefits, there shall be
				no recovery made against the individual because of such benefits improperly
				paid.
								(5)Use of preferred
				language in subsequent communicationsIn the case an attestation
				described in paragraph (2)(C) is completed and in which a language other than
				English is specified under clause (ii) of such paragraph, the Secretary shall
				provide that subsequent communications to the individual under this subsection
				shall be in such language.
								(6)ConstructionNothing
				in this subsection shall be construed as precluding the Secretary from taking
				additional outreach efforts to enroll eligible individuals under the Medicare
				Savings Program.
								(f)Electronic
				communication between social security and State medicaid agencies and the
				Secretary
								(1)Notice by Social
				Security to Secretary and State medicaid agenciesIn the case of a determination of
				eligibility of an individual under section 1860D–14(a)(3)(B)(i) by the
				Commissioner of Social Security, the Commissioner shall provide for notice,
				preferably in electronic form, to the Secretary and to State medicaid agency
				under title XIX of such determination for purposes of enabling the individual
				to automatically qualify for benefits under the Medicare Savings Program under
				such title through the operation of section 1905(p)(8).
								(2)Notice by States
				to SecretaryIn the case that
				the State determines that an individual is a qualified medicare beneficiary or
				a specified low-income medicare beneficiary under title XIX, the State shall
				provide for notice, preferably in electronic form, to the Secretary of such
				determination for purposes of enabling the individual to automatically qualify
				for low-income subsidies under section 1860D–14 through the operation of
				section 1905(a)(3)(G).
								(3)DeadlineEach
				State (as defined for purposes of title XIX) and the Secretary shall establish
				the notification process described in this subsection not later than 1 year
				after the date of the enactment of this
				section.
								.
				(2)Disclosure of
			 return information for purposes of screening individuals for eligibility for
			 benefits under the Medicare Savings Program
					(A)In
			 generalSubsection (l) of section 6103 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
						
							(21)Disclosure of
				return information for purposes of providing benefits under the Medicare
				Savings Program
								(A)Return
				information from Internal Revenue Service to Social Security
				AdministrationThe Secretary,
				upon written request from the Commissioner of Social Security under section
				1809(e)(1)(A) of the Social Security Act, shall disclose to the Commissioner
				with respect to any taxpayer identified by the Commissioner—
									(i)(I)whether the adjusted gross income, as
				modified in accordance with specifications of the Secretary of Health and Human
				Services for purposes of carrying out such section, of such taxpayer and, if
				applicable, such taxpayer’s spouse, for the applicable year, exceeds the
				amounts specified by the Secretary of Health and Human Services in order to
				apply the 135 and 150 percent poverty lines under section 1905(p) and section
				1902(a)(10)(E)(ii) of such Act;
										(II)the adjusted gross income (as determined
				under subclause (I)), in the case of a taxpayer with respect to which such
				adjusted gross income exceeds the amount so specified for applying the 135
				percent poverty line and does not exceed the amount so specified for applying
				the 150 percent poverty line;
										(III)whether the return was a joint return
				for the applicable year; and
										(IV)the applicable year; or
										(ii)if applicable,
				the fact that there is no return filed for such taxpayer for the applicable
				year.
									(B)Definition of
				applicable yearFor the purposes of this paragraph, the term
				applicable year means the most recent taxable year for which
				information is available in the Internal Revenue Service’s taxpayer data
				information systems, or, if there is no return filed for such taxpayer for such
				year, the prior taxable year.
								(C)Restriction on
				individuals for whom disclosure is requestedThe Commissioner of Social Security shall
				only request information under this paragraph with respect to individuals who
				have requested that such request be made under section 1809(e) of the Social
				Security Act.
								(D)Return
				information from Social Security Administration to Department of Health and
				Human ServicesThe Commissioner of Social Security shall, upon
				written request from the Secretary of Health and Human Services, disclose to
				the Secretary of Health and Human Services the information described in clauses
				(i) and (ii) of subparagraph (A).
								(E)Permissive
				disclosure to officers, employees, and contractorsThe
				information described in clauses (i) and (ii) of subparagraph (A) may be
				disclosed among officers, employees, and contractors of the Social Security
				Administration and the Department of Health and Human Services for the purposes
				described in subparagraph (F).
								(F)Restriction on
				use of disclosed informationReturn information disclosed under this
				paragraph may be used only for the purposes of identifying eligible individuals
				for, and administering—
									(i)low-income
				subsidies under section 1860D–14 of the Social Security Act; and
									(ii)the Medicare
				Savings Program implemented under clauses (i) and (ii) of section
				1902(a)(10)(E) of such
				Act.
									.
					(B)ConfidentialityParagraph
			 (3) of section 6103(a) of such Code is amended by striking or
			 (20) and inserting (20), or (21).
					(C)Procedures and
			 record keeping related to disclosuresParagraph (4) of section
			 6103(p) of such Code is amended by striking or (20) each place
			 it appears and inserting (20), or (21).
					(D)Unauthorized
			 disclosure or inspectionParagraph (2) of section 7213(a) of such
			 Code is amended by striking or (20) and inserting (20),
			 or (21).
					(b)Two-way deeming
			 between Medicare Savings Program and Low-Income Subsidy Program
				(1)Medicare Savings
			 ProgramSection 1905(p) of the Social Security Act (42 U.S.C.
			 1396d(p)), as amended by sections 4(a) and 5(a), is amended—
					(A)by redesignating
			 paragraph (8) as paragraph (9); and
					(B)by inserting after
			 paragraph (7) the following new paragraph:
						
							(8)An individual who has been determined
				eligible for premium and cost-sharing subsidies under—
								(A)section 1860D–14(a)(1) is deemed, for
				purposes of this title and without the need to file any additional application,
				to be a qualified medicare beneficiary for purposes of this title; or
								(B)section 1860D–14(a)(2) is deemed, for
				purposes of this title and without the need to file any additional application,
				to qualify for medical assistance as a specified low-income medicare
				beneficiary (described in section
				1902(a)(10)(E)(iii)).
								.
					(2)Low-Income
			 subsidy programSection 1860D–14(a)(3) of such Act (42 U.S.C.
			 1395w–104(a)(3)) is amended by adding at the end the following new
			 subparagraph:
					
						(G)Deemed treatment
				for qualified medicare beneficiaries and specified low-income medicare
				beneficiaries
							(i)QMBs eligible
				for full subsidyA part D eligible individual who has been
				determined for purposes of title XIX to be a qualified medicare beneficiary is
				deemed, for purposes of this part and without the need to file any additional
				application, to be a subsidy eligible individual described in paragraph
				(1).
							(ii)SLMBs eligible
				for partial subsidyA part D eligible individual who has been
				determined to be a specified low-income medicare beneficiary (as defined in
				section 1905(p)(1)) and who is not described in paragraph (1) is deemed, for
				purposes of this part and without the need to file any additional application,
				to be a subsidy eligible individual who is not described in paragraph
				(1).
							.
				(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 eligibility for months beginning on or after January 2008.
				(c)Improvements in
			 electronic communication between Social Security, State Medicaid agencies, and
			 the Secretary of Health and Human Services
				(1)In
			 generalNot later than two
			 years after the date of the enactment of this Act, the Commissioner of Social
			 Security, the Secretary of Health and Human Services, and the directors of
			 State Medicaid agencies shall implement improvements to the electronic data
			 transfer system by which they communicate directly and electronically with each
			 other with respect to individuals who have enrolled for benefits under any part
			 of the Medicare Savings Program in order to ensure that each of them has
			 exactly the same list of beneficiaries who are signed up for the Medicare
			 Savings Program.
				(2)Increased
			 administrative matchIn order
			 to implement paragraph (1)—
					(A)the Medicaid
			 administrative match under section 1903(a)(7) of the Social Security Act shall
			 be increased to 75 percent with respect to expenditures made in carrying out
			 such paragraph; and
					(B)there is
			 appropriated to the Commissioner of Social Security and the Secretary of Health
			 and Human Services, from any amounts in the Treasury not otherwise
			 appropriated, $2,000,000 each for each of fiscal years 2008 and 2009 to
			 implement paragraph (1).
					(3)Use of
			 systemAfter the
			 implementation of the improvements to the electronic data transfer system under
			 paragraph (1), the Commissioner of Social Security, State Medicaid agencies,
			 and the Secretary of Health and Human Services shall primarily use this system
			 for the Commissioner and the Secretary to inform the State Medicaid agencies to
			 enroll a beneficiary for the Medicare Savings Program.
				(d)Improved
			 coordination with State, local, and other partners
				(1)State
			 Grants
					(A)In
			 generalThe Secretary of Health and Human Services shall enter
			 into contracts with States (as defined for purposes of title XIX of the
			 Social Security Act (42 U.S.C. 1396 et
			 seq.) to provide funds to States to use information identified under subsection
			 (c), and other appropriate information, in order to do ex parte determinations
			 or utilize other methods for identifying and enrolling individuals who are
			 potentially—
						(i)eligible for
			 benefits under the Medicare Savings Program (under sections 1905(p) of the
			 Social Security Act,
			 42 U.S.C.
			 1396d(p)); or
						(ii)entitled to a
			 premium or cost-sharing subsidy under section 1860D–14 of such Act (42 U.S.C.
			 1395w–114).
						(B)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to the Secretary of Health and Human Services for the
			 purpose of making contracts under this paragraph.
					(2)Funding of State
			 health insurance counseling and similar programs
					(A)Authorization of
			 appropriationsIn addition to any other funds authorized to be
			 appropriated, there are authorized to be appropriated $3,000,000 for each of
			 calendar years 2008 through 2012 to carry out activities described in
			 subparagraph (B).
					(B)Activities
			 describedThe activities described in this subparagraph are the
			 following:
						(i)Activities under
			 section 4360 of the Omnibus Budget Reconciliation Act of 1990 for the purpose
			 of outreach to low-income Medicare beneficiaries to assist in applying for and
			 obtaining benefits under the Medicare Savings Program (under title XIX of the
			 Social Security Act) and the low-income subsidy program under section 1860D–14
			 of such Act.
						(ii)Activities of the National Center on Senior
			 Benefits Outreach and Enrollment (as described in section 202(a)(20)(B) of the
			 Older Americans Act of 1965 (42 U.S.C. 3012(a)(20)(B)).
						(iii)Similar
			 activities carried out by other qualified agencies designated by the Secretary
			 of Health and Human Services.
						9.Treatment of
			 qualified medicare beneficiaries, specified low-income medicare beneficiaries,
			 and other dual eligibles as Medicare beneficiaries
			(a)In
			 generalSection 1862 of the Social Security Act (42 U.S.C. 1395y)
			 is amended by adding at the end the following new subsection:
				
					(n)Treatment of
				qualified medicare beneficiaries (QMBs), specified low-income medicare
				beneficiaries (SLMBs), and other dual eligiblesNothing in this
				title shall be construed as authorizing a provider of services or supplier to
				discriminate (through a private contractual arrangement or otherwise) against
				an individual who is otherwise entitled to services under this title on the
				basis that the individual is a qualified medicare beneficiary (as defined in
				section 1905(p)(1)), a specified low-income medicare beneficiary, or is
				otherwise eligible for medical assistance for medicare cost-sharing or other
				benefits under title
				XIX.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to items
			 and services furnished on or after the date of the enactment of this
			 Act.
			10.Medicaid
			 treatment of certain medicare providers
			(a)In
			 generalSection 1902(n) of the Social Security Act (42 U.S.C.
			 1396a(n)) is amended by adding at the end the following new paragraph:
				
					(4)A State plan shall
				not deny a claim from a provider or supplier with respect to medicare
				cost-sharing described in subparagraph (B), (C), or (D) of section 1905(p)(3)
				for an item or service which is eligible for payment under title XVIII on the
				basis that the provider or supplier does not have a provider agreement in
				effect under this title or does not otherwise serve all individuals entitled to
				medical assistance under this
				title.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to items
			 and services furnished on or after the date of the enactment of this
			 Act.
			11.Monitoring and
			 enforcement of limitation on beneficiary liabilitySection
			 1902(n) of the Social Security Act (42 U.S.C. 1396b(n)), as amended by
			 section 9(a), is further amended by adding at the end the following new
			 paragraph:
			
				(5)(A)The Inspector General of
				the Department of Health and Human Services shall examine, not later than one
				year after the date of the enactment of this paragraph and every three years
				thereafter, whether providers have attempted to make qualified medicare
				beneficiaries liable for deductibles, coinsurance, and co-payments in violation
				of paragraph (3)(B). The Inspector General shall submit to the Secretary a
				report on such examination and a finding as to whether qualified medicare
				beneficiaries have been held liable in violation of such paragraph.
					(B)If a report under subparagraph (A)
				includes a finding that qualified medicare beneficiaries have been held liable
				in violation of such paragraph, not later than 60 days after the date of
				receiving such report the Secretary shall submit to Congress a report that
				includes a plan of action on how to enforce provisions of such
				paragraph.
					.
		12.State provision
			 of medical assistance to dual eligibles in MA plans
			(a)In
			 generalSection 1902(n) of the Social Security Act (42 U.S.C.
			 1396b(n)), as amended by section 10, is further amended by adding at the end
			 the following new paragraph:
				
					(6)(A)Each State shall—
							(i)identify those individuals who are
				eligible for medical assistance for medicare cost-sharing and who are enrolled
				with a Medicare Advantage plan under part C of title XVIII; and
							(ii)for the individuals so identified,
				provide for payment of medical assistance for the medicare cost-sharing
				(including cost-sharing under a Medicare Advantage plan) to which they are
				entitled.
							(B)(i)The Inspector General of
				the Department of Health and Human Services shall examine, not later than one
				year after the date of the enactment of this paragraph and every three years
				thereafter, whether States are providing for medical assistance for medicare
				cost-sharing for individuals enrolled in Medicare Advantage plans in accordance
				with this title. The Inspector General shall submit to the Secretary a report
				on such examination and a finding as to whether States are failing to provide
				such medical assistance.
							(ii)If a report under clause (i) includes
				a finding that States are failing to provide such medical assistance, not later
				than 60 days after the date of receiving such report the Secretary shall submit
				to Congress a report that includes a plan of action on how to enforce such
				requirement.
							.
			(b)Effective
			 date
				(1)Except as provided
			 in paragraph (2), the amendment made by subsection (a) shall apply to calendar
			 quarters beginning on or after the date of the enactment of this Act.
				(2)In the case of a
			 State plan for medical assistance under title XIX of the Social Security Act
			 which the Secretary of Health and Human Services determines requires State
			 legislation (other than legislation appropriating funds) in order for the plan
			 to meet the additional requirements imposed by the amendment made by subsection
			 (a), the State plan shall not be regarded as failing to comply with the
			 requirements of such title solely on the basis of its failure to meet these
			 additional requirements before the first day of the first calendar quarter
			 beginning after the close of the first regular session of the State legislature
			 that begins after the date of the enactment of this Act. For purposes of the
			 previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of such session shall be deemed to be a separate regular
			 session of the State legislature.
				
